Citation Nr: 1727861	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-31 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to an herbicide agent. 

2.  Entitlement to service connection for asthma, to include as due to exposure to an herbicide agent.

3.  Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent.

4.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to an herbicide agent.

5.  Entitlement to service connection for a low back condition.

6.  Entitlement to service connection for a joint (hands, ankles, knees) pain condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1969 including service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
In his November 2011 VA Form 9 (substantive appeal), the Veteran requested a hearing before the Board.  A hearing was scheduled for April 4, 2017, but in an April 2017 written statement the Veteran's representative notified VA that the Veteran requested to withdraw his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See C.F.R. § 20.704(d),(e).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

At the outset, the Board notes that COPD, asthma, hypertension, and non-early onset peripheral neuropathy are not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  However, the Federal Circuit has determined that a veteran may also establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Furthermore, as noted in the February 2010 rating decision, the Veteran's exposure to herbicide agents is presumed due to his service in Vietnam.  

Service connection for COPD and asthma

The Veteran is claiming service connection for these conditions as related to his exposure to herbicide agents and possibly other inhaled chemicals during his service in Vietnam.  To date, the Veteran has not been afforded a VA examination in conjunction with this claim.  Accordingly, an examination to secure a medical opinion as to the medical questions presented is necessary.    See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).      

Service connection for hypertension

The Veteran has not specifically claimed entitlement to service connection for hypertension as secondary to herbicide exposure in Vietnam.  However, in a 2010 update, the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  Because the Board is required to consider all theories of entitlement, raised either by the claimant or by the evidence, as part of the non-adversarial adjudication process, the Veteran's claim has be amplified to include exposure to herbicide agent as a theory of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).   

VA treatment records show a current diagnosis of hypertension.  To date, the Veteran has not been afforded a VA examination in conjunction with this claim.  Accordingly, an examination to secure a medical opinion as to the medical questions presented is necessary.  See McLendon, 20 Vet. App. at 83.

Service connection for neuropathy

The Veteran reports symptoms of shaking and numbness in his hands that started within one year of his return from Vietnam and is claiming service connection for this condition to include as due to herbicide agent exposure in Vietnam.  VA treatment records show a history of "tremors."  To date, the Veteran has not been afforded a VA examination in conjunction with this claim.  Accordingly, an examination to clarify his diagnosis or diagnoses and their relation to his service and exposures therein, if any, is necessary.

Service connection for low back pain

The Veteran reports symptoms of chronic low back pain that started in service.  May 1986 VA treatment records documented his reports of chronic low back pain and a diagnosis of an acute on chronic low back muscle strain.  An examination is needed to establish whether the Veteran has a current low back disability and, if so, whether such is related to his service.  See id. 

Service connection for joint pain

The Veteran reports chronic pain in his ankles, knees, and hands, which he relates to heavy lifting during service.  Knee arthralgia is a reported condition on his January 2011 Agent Orange Registry record.  An examination is needed to establish the existence of any current disability encompassed by these symptoms and, if so, whether such is related to his service.  Id. 

Additional considerations

The Board notes that the April 2009 Veteran Claims Assistance Act (VCAA) letter provides information about evidence regarding the potential effects of herbicide agent exposures only on the Veteran's claimed respiratory and nervous system disabilities.  On remand, the RO should send an updated VCAA letter providing information about claims for service connection related to herbicide agent exposure generally and invite the Veteran to submit any additional evidence to support his claims.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated herbicide agent VCAA letter and invite him to send in any additional evidence supporting a link between his claimed disabilities and herbicide agent exposure. 

2.   The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for the conditions on appeal (respiratory conditions to include asthma and COPD/emphysema, high blood pressure/hypertension, back and joint pain, and nervous system symptoms/neuropathy) and to provide all releases necessary for VA to obtain the complete clinical records of all such treatment or evaluation.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

3.  The AOJ should specifically obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received for the conditions on appeal.

4.  The AOJ should then arrange for the Veteran to be examined by an appropriate examiner or examiners to ascertain the natures and likely causes of the claimed disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify any respiratory disabilities by diagnosis. 

(b) Ask the Veteran whether he actually sprayed herbicides agents during his service in Vietnam. 

(c) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed respiratory disability is related to the Veteran's service to include established exposure to herbicide agents and possible exposure to other fumes as described by the Veteran in his December 2010 Decision Review Officer hearing?  

The examiner is advised that a statement that the current disability is not listed among the diseases associated with herbicide exposure for the purposes of presumptive service connection is NOT a sufficient rationale for a negative opinion.

In responding to this question, the examiner should consider relevant medical literature such as the 2006 American Journal of Industrial Medicine article that reported significantly elevated odds ratios for chronic respiratory disease among Vietnam Veterans who sprayed herbicides; odds ratios were not significantly elevated for Vietnam Veterans who had not sprayed herbicides.  See Kang HK et. al, Health status of Army Chemical Corps Vietnam veterans who sprayed defoliant in Vietnam, Am J Ind Med 2006; 49:875-84.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  PROVIDING AN OPINION OR CONCLUSION WITHOUT A THOROUGH EXPLANATION WILL DELAY PROCESSING OF THE CLAIM AND MAY ALSO REQUEST IN A CLARIFICATION BEING REQUESTED).

(d) Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as due to exposure to herbicides in service?  

The examiner is advised that a statement that the current disability is not listed among the diseases associated with herbicide exposure for the purposes of presumptive service connection is NOT a sufficient rationale for a negative opinion.

In reaching this conclusion, the examiner should consider medical literature such as the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, which lists hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide exposure.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  PROVIDING AN OPINION OR CONCLUSION WITHOUT A THOROUGH EXPLANATION WILL DELAY PROCESSING OF THE CLAIM AND MAY ALSO REQUEST IN A CLARIFICATION BEING REQUESTED).

(e) Identify any musculoskeletal disabilities (to include any diagnoses encompassing the joint pain and back pain symptoms reported by the Veteran) by diagnosis. 

(f) Is it at least as likely as not (a 50 percent or better probability) that any identified disability is related to the Veteran's service? 

(g) Identify any nervous system disabilities to include peripheral neuropathy, if present.  

(h) Is it at least as likely as not (a 50% or better probability) that any diagnosed neuropathy had its onset in service or is otherwise causally related to service, to include as a result of conceded exposure to herbicide agents in Vietnam?  

The examiner is advised that a statement that the current disability is not listed among the diseases associated with herbicide exposure for the purposes of presumptive service connection is NOT a sufficient rationale for a negative opinion.

(i) Is it at least as likely as not (a 50% or better probability) that the symptoms described by the Veteran were an early manifestation of peripheral neuropathy or were indicative of acute or subacute peripheral neuropathy or early onset peripheral neuropathy? 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  PROVIDING AN OPINION OR CONCLUSION WITHOUT A THOROUGH EXPLANATION WILL DELAY PROCESSING OF THE CLAIM AND MAY ALSO REQUEST IN A CLARIFICATION BEING REQUESTED).

5.  The AOJ should then review the record and re-adjudicate the claims. If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

